            Case 2:20-bk-10654-VZ                   Doc 18 Filed 02/06/20 Entered 02/06/20 14:26:49                                       Desc
                                                     Main Document Page 1 of 1

 Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address


 Faye C. Rasch, State Bar No. 253838                                                                       FILED & ENTERED
 Weiland Golden Goodrich LLP
 650 Town Center Drive, Ste 600
 Costa Mesa, CA 92626                                                                                              FEB 06 2020
 Phone: (714) 966-1000
                                                                                                             CLERK U.S. BANKRUPTCY COURT
                                                                                                             Central District of California
      Attorney for: Verde Human Capital LLC                                                                  BY carranza DEPUTY CLERK


                                            UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA -LOS ANGELES DIVISION

 In re:                                                                        CASE NO.: 2:20-bk-10654-VZ
                                                                               CHAPTER: 11
 Cachet Financial Services, a California corporation,

                                                                Debtor(s)

                                                                                      ORDER ON APPLICATION OF
                                                                                 NON-RESIDENT ATTORNEY TO APPEAR IN
                                                                                    A SPECIFIC CASE [LBR 2090-1(b)]




                                                                                         [No hearing required per LBR 2090-1(b)(6)]



The court, having reviewed the Application of the non-resident attorney to appear in a specific case under LBR 2090-1(b),
and good cause appearing, orders as follows:

    The Application is granted and the following person may appear as requested in the above-entitled case (specify
    name of applicant): Thomas A. Burford III

                                                                            ###




                   Date: February 6, 2020




            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2016                                                                                                     F 2090-1.2.ORDER.NONRES.ATTY
